DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SONG (US 20180076417).
Regarding claim 5, SONG discloses an organic electroluminescence device, comprising:
a substrate (fig 1, 110, para 40);
an organic electroluminescence element (organic light emitting element 140, see fig 1, para 40) disposed on the substrate;
a first layer (SiN layer 151, see fig 1, para 55) disposed on an opposite-side surface of the organic electroluminescence element from the substrate in a layering direction (151 extends above 140, and 110 is below 140, see fig 1), and mainly composed of a silicon-based inorganic material containing nitrogen (151 can be SiN, see para 55);
a second layer (SiO layer 152, see fig 1, para 66) disposed on an opposite-side surface of the first layer from the organic electroluminescence element in the layering direction (152 is on a top side of 151 and 140 is on a bottom side of 151, see fig 1, para 66), and mainly composed of silicon oxide (152 can be SiO, see para 66); and
a third layer (SiN layer 154, see fig 1, para 63) disposed on an opposite-side surface of the second layer from the first layer in the layering direction (154 is on a top side of 152 and 151 is on a bottom side of 152, see fig 1, para 63), and mainly composed of a silicon-based inorganic material containing nitrogen (154 can be SiN, see para 63),
wherein: 
a portion of the second layer that covers the organic electroluminescence element in the layering direction (the central portion of 152 in DA and NA is a portion of 152 that covers a top surface of 140 in the vertical direction, see fig 1 and figure I below) is in direct contact with the first layer and the third layer (that portion of 152 is in direct contact with 151 and 154, see fig 1), and
a first thickness D1 of the first layer (the first encapsulation layer 151 can be 0.77 microns thick, see table 1), a second thickness D2 of the second layer (the second encapsulation layer 152 can be .05 microns thick, see table 1), and a third thickness D3 of the third layer (the third encapsulation layer 154 can be 1 micron thick, see table 1) satisfy the following relationships: 
D2 < (D1/2) < (D3/1.5) (using the values in table 1: .05 um < (.77um/2) < (1 um/1.5), and
D1 < D3 (using the values in table 1: 0.77 um < 1 um).

    PNG
    media_image1.png
    744
    869
    media_image1.png
    Greyscale

Figure I: SONG figure 1 with added annotations.
Regarding claim 11, SONG discloses an electronic apparatus (100 is an OLED display device, see fig 1, para 40) comprising the organic electroluminescence device according to claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 23-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG (US 20180076417) in view of HAYASHI (US 20100019654).
Regarding claim 6, SONG discloses the organic electroluminescence device according to claim 5.
SONG fails to explicitly disclose a device, further comprising a colored layer that is disposed on an opposite-side surface of the third layer from the second layer in the layering direction and that includes resin.
HAYASHI discloses a device, further comprising a colored layer (resin filter layer 32, see fig 1A, para 82) that is disposed on an opposite-side surface of the third layer from the second layer (32 is formed on the top side of nitride layer 19a which has oxide layer 19b on the bottom of it, see fig 1A-B, para 102-104) in the layering direction and that includes resin (32 includes resin, see para 82).
SONG and HAYASHI are analogous art because they both are directed towards organic light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SONG with the colored layer of HAYASHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SONG with the colored layer of HAYASHI in order to perform color display (see HAYASHI para 83).
Regarding claim 7, SONG and HAYASHI disclose the organic electroluminescence device according to claim 6.
SONG fails to explicitly disclose a device, wherein the colored layer is in contact with the third layer.
HAYASHI discloses a device, wherein the colored layer is in contact with the third layer (32 is at least indirectly on 19, see para 1A-B).
SONG and HAYASHI are analogous art because they both are directed towards organic light emitting devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SONG with the colored layer of HAYASHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SONG with the colored layer of HAYASHI in order to perform color display (see HAYASHI para 83).
Regarding claim 12, SONG and HAYASHI disclose the organic electroluminescence device according to claim 6.
SONG further discloses an electronic apparatus (100 is an OLED display device, see fig 1, para 40) comprising the organic electroluminescence device according to claim 6.
Regarding claim 13, SONG and HAYASHI disclose the organic electroluminescence device according to claim 7.
SONG further discloses a device an electronic apparatus (100 is an OLED display device, see fig 1, para 40) comprising the organic electroluminescence device according to claim 7.
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
Regarding claim 5, the applicant argues that SONG does not disclose a device “wherein a portion of the second layer that covers the electroluminescence element in the layering direction is in direct contact with the first layer and the third layer” because in the display area DA the particle cover layer 153 is located between the third layer 154 and the second layer 152.  This argument is unpersuasive because a portion of the second layer that covers the electroluminescence element is an arbitrary part of that layer that covers the light emitting element.  The central portion of 152 in fig 1 that includes parts in NA and DA is such a portion of that layer.  If the applicant wishes to claim that there is not layer between the second and third layers, then the examiner suggests “an entire top surface of the second layer is in direct contact with an entire bottom surface of the third layer”, although the examiner notes that a reference such as HAYASHI et al (US 20100019654) would still teach this, since HAYASHI shows, in fig 7B for example, repeating nitride (17a, see para 148) and oxide (17b, see para 148) layers that are in direct contact with each other with no intervening layers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811